Citation Nr: 1712830	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  14-15 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Additional evidence has been associated with the record since the issuance of the most recent statement of the case.  However, that evidence is not pertinent to the issue decided herein.  Therefore, referral to the AOJ for is not appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to service connection for a hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record does not show that the Veteran has a current chronic respiratory disability.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VCAA notice letter dated October 2010 satisfied the duty to notify provisions.  The letter notified the Veteran of the evidence necessary to substantiate his service connection claim for a respiratory disability.

The duty to assist the Veteran has also been satisfied in this case.  The available surgeon general's office records, private treatment records, and VA treatment records have been associated with the record.  

The Veteran's service treatment records are determined to be unavailable in this case.  As such, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records are not available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The National Personnel Records Center notified the RO that the Veteran's service treatment records are presumed to have been destroyed in a fire at a storage facility, and that there were no service treatment records.  The RO requested that the Veteran complete and submit a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, which he submitted in October 2011.  In the NA Form 13055, the Veteran indicated that he was treated for a respiratory injury in basic training.  While the RO has not issued a formal finding of unavailability, the issue decided herein is denied due to lack of a current disability.  The Veteran's service treatment records would not reasonably impact the outcome of the decision.  Therefore, further notification or assistance in this case would be of no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided), citing Soyini v Derwinski, 1 Vet. App. 540, 546 (1991)..

The Veteran was provided a VA examination in August 2011 to evaluate the Veteran's claimed respiratory disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2011 VA examiner reviewed the record, considered the Veteran's reported symptomatology, conducted detailed medical testing, and provided supporting explanation and rationale for all conclusions reached.  Therefore, the Board finds the August 2011 VA examination to be adequate.  

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Further, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran contends that he became ill while in basic training, and was in the hospital for six weeks with bronchitis, laryngitis, and pneumonia. He stated that his voice was affected for 30 days, that his lung capacity is currently reduced, and that he cannot hold his breath for as long as he used to. However, the Veteran and his representative acknowledged at the February 2017 hearing that the Veteran does not currently have a diagnosed respiratory disability, but that he continues to pursue benefits.

As an initial matter, the Board recognizes that the Veteran believes that he has a current respiratory disability related to his active service.  While the Veteran is competent to report symptoms observable to a layperson such as shortness of breath, he is not competent to render opinions regarding etiology of a medically diagnosed condition or a diagnosis of that condition because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As discussed above, the Veteran's service treatment records are not of record, however, the surgeon general's office provided a form that illustrates prior in-service diagnoses of pneumonia and laryngitis, but not bronchitis.  Therefore, the requirement for an in-service event or occurrence is met.

However, the Veteran does not have a current disability nor has he demonstrated continuity of symptomatology.  The Veteran's separation exam in May 1954 shows his lungs were normal.  His earliest physical examination from December 2006, many years after service, also shows clear lungs.  The Veteran's post-service medical treatment does not show any specific treatment for respiratory conditions or pneumonia.  Physical examinations consistently show lungs are clear with no shortness of breath.  

The Veteran obtained a medical opinion from a private medical provider in December 2010.  The provider stated that the Veteran had a problem with shortness of breath, and frequent episodes of pneumonia since his service.  The provider stated that "more than 51 percent of the frequent episodes of pneumonia is secondary to his initial pneumonia that he suffered while in the arm [sic] forces and that he has underlying chronic bronchitis and emphysema secondary to his initial serious pneumonia that left a scar in his lung and left him unable to function."  

The Veteran was provided a VA respiratory conditions examination in August 2011.  There, the Veteran reported frequent colds and shortness of breath since service.  The Veteran was reportedly diagnosed with sleep apnea in 2006 but that improved with weight loss.  The examination showed no reported history of respiratory trauma.  There is a self-reported history of productive cough and dyspnea with moderate exertion.  Physical examination revealed no abnormal breath sounds, no asthma, normal diaphragm excursion, and normal chest expansion.  There is no pulmonary restrictive disease, chest wall scarring, or respiratory distress. The Veteran's voice sounds were good. A chest x-ray revealed no acute disease, and the lungs were clear of active processes.  Pulmonary function tests showed no obstructive lung defects and no restriction.  The examiner opined that "no pulmonary diseases, or residuals or prior pneumonia are seen on objective findings on physical exam, and pulmonary function tests, and therefore no condition can be linked to events occurring in service."

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board affords greater probative weight to the VA examiner's August 2011 opinion, because the examiner performed a physical examination, reviewed the Veteran's prior medical history, and provided rationale for his opinions.  There is no indication that the December 2010 private provider relied on anything more than the Veteran's self-reporting and he did not provide rationale for his opinion. Further, the medical treatment records are absent any diagnosis of bronchitis or episodes of pneumonia after service.  The most probative evidence of record shows that the Veteran does not have a current disability.  Accordingly, the Board concludes that the evidence is not in equipoise on the claim of entitlement to service connection for a respiratory disability and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).  Thus, the Veteran's claim of entitlement to service connection for a respiratory disability is denied.

ORDER

Entitlement to service connection for a respiratory disability is denied.


REMAND

The Board has found that further development is necessary prior to adjudicating the Veteran's claim for service connection for a hip disability on the merits. 

With regard to the Veteran's claim for service connection for a hip disability, the Veteran contends that he fell while in service, injuring his hip and/or back.  There is evidence of a current disability, therefore the Veteran's claim requires a VA medical opinion as to whether it is as least as likely as not that the Veteran's current disability is linked to his active service, as the private opinion of record is not supported by adequate rationale.  Further, the treatment records indicate treatment for the Veteran's hip problems by a Dr. Darius Azin on multiple occasions. There are no records from Dr. Azin in the record, and the record does not reflect that efforts have been made to obtain those records.  The appeal must therefore be remanded so that appropriate steps may be taken to obtain those records.  See 38 C.F.R. § 3.159(c)(1) (2016).

Further, the Veteran filed a claim for entitlement to service connection for a back disability in March 2017.  As discussed in the February 2017 hearing, as well as supported by the medical evidence of record, the Veteran's hip condition has often been attributed to a back condition.  The record shows that the AOJ has not yet adjudicated the issue of entitlement to service connection for a back condition.  Evaluation of the Veteran's back issue is likely to materially affect the Veteran's potential entitlement to service connection for a hip disability on a secondary basis. As such, the Board finds that the issues are inextricably intertwined, and the issue of entitlement to service connection for back condition must be adjudicated by the AOJ prior to further appellate consideration of the Veteran's appeal for service connection for a hip condition.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  In coordination with the Veteran, obtain any outstanding records related to treatment for a hip disability, to include by a Dr. Azin in Oregon. Further, complete any necessary actions relating to obtaining the Veteran's service treatment records and issue a formal finding of unavailability.

For private treatment records, make at least two attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Adjudicate the issue of entitlement to service connection for a back disability. Complete any necessary development.  Notice of the determination and the Veteran's appellate rights must be issued to the Veteran and his representative.  Only if an appeal is completed as to such issue should it be referred to the Board for appellate consideration.

3.  After the above development is completed, forward the record, to include a copy of this Remand, to an appropriate VA examiner to determine the nature and etiology of his claimed right hip disability.  The examination should include all necessary diagnostic testing and evaluation. The examiner should provide the following opinions:

i)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was incurred in or caused by service, to include a reported fall in basic training.

ii)  If the Veteran's claimed back disability is service-connected, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was caused or aggravated by his service-connected back disability.

The record must be made available to the examiner and the examiner must note that the record was reviewed.  All lay statements by the Veteran must be considered.  The examiner must provide a rationale or explanation for any opinion rendered based on the evidence of record and medical principles.

4.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


